                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00506-FDW-DSC


 VALERIE ARROYO,                                  )
                                                  )
                    Plaintiff,                    )
                                                  )                     ORDER
 v.                                               )
                                                  )
 VI LYLES et al.,                                 )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on “Plaintiff’s Motion for Recuse [sic]” (document #

40) filed November 23, 2020.

       This Motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§ 636 and is ripe for disposition.

       Pro se Plaintiff seeks recusal of the presiding District Judge.       A federal judge “shall

disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”

28 U.S.C. §455(a). “He shall also disqualify himself in the following circumstances: (1) Where he

has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary

facts concerning the proceeding….” 28 U.S.C. §455(b)(1).

       Plaintiff makes no showing as to partiality, bias, personal knowledge or any other basis

warranting recusal. Nor does the record reflect any such basis. Rather, Plaintiff is dissatisfied that

Defendants obtained extensions of time to respond to her Complaint and then filed a Motion to

Dismiss.

       Accordingly, “Plaintiff’s Motion for Recuse [sic]” (document # 40) is DENIED.




      Case 3:20-cv-00506-FDW-DSC Document 53 Filed 12/04/20 Page 1 of 2
       The Clerk is directed to send copies of this Order to pro se Plaintiff, to defense counsel and

to the Honorable Frank D. Whitney.

       SO ORDERED.


                                      Signed: December 4, 2020




     Case 3:20-cv-00506-FDW-DSC Document 53 Filed 12/04/20 Page 2 of 2
